Citation Nr: 1524897	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-12 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

In a September 2014 rating decision, service connection for neuropathy of the lower extremities was granted.  In a March 2015 rating decision, service connection for neuropathy of the upper extremities was granted.  Those are considered a full grant of the benefits sought on appeal with respect to those issues.  As such, those matters are no longer before the Board.

The Veteran was scheduled for a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  However, in May 2015, the Veteran withdrew his appeal.


FINDING OF FACT

In a May 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a May 2015 statement, the Veteran withdrew the appeal of the denial of service connection for bilateral hearing loss and tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these matters.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


